Citation Nr: 0615421	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.

(The issue of entitlement to a higher rating for tinnitus, to 
include entitlement to separate evaluations for each ear, 
will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1953 to October 1957 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied service 
connection for bilateral hearing loss.   
 
The veteran also perfected his appeal as to the June 2003 
rating decision, which granted the veteran's claim for 
bilateral tinnitus with a 10 percent disability evaluation.  
The veteran disagreed, arguing that separate 10 percent 
evaluations are warranted for each ear.  The United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, such as in this case.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the present 
appeal, the appellant was not provided with appropriate 
notice of what type of information and evidence was needed to 
substantiate his claim for entitlement to service connection 
for hearing loss.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (In order to comply with the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the information and evidence that is needed to substantiate 
the claim and who is responsible for providing it.  The duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.).  

While the VA sent the veteran an April 2003 letter attempting 
to provide VCAA notice, the letter was deficient for failure 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim (see 
38 U.S.C.A. § 3.159), and for failing to notify what 
information and evidence is necessary to substantiate the 
claim (Id.).  As such, it will be necessary to remand this 
matter to provide the appellant proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim (entitlement to 
service connection for hearing loss), 
which provides the notices required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw discussed above.  

 2.  After the appellant has been 
provided sufficient time to reply, and 
after any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



